Exhibit 10.2

 

LOGO [g257302g54d61.jpg]

AN AWARD FOR PERFORMANCE SHARE UNITS (hereinafter the “Units”), representing a
number of shares of Nordstrom Common Stock (“Common Stock”) as noted in the 2012
Notice of Award of Performance Share Units (the “Notice”), of Nordstrom, Inc., a
Washington Corporation (the “Company”), is hereby granted to the Recipient
(“Unit holder”) on the date set forth in the Notice, subject to the terms and
conditions of this Agreement. The Units are also subject to the terms,
definitions and provisions of the Nordstrom, Inc. 2010 Equity Incentive Plan
(the “Plan”) adopted by the Board of Directors of the Company (the “Board”) and
approved by the Company’s shareholders, which is incorporated in this Agreement.
To the extent inconsistent with this Agreement, the terms of the Plan shall
govern. Terms not defined herein shall have the meanings as set forth in the
Plan. The Compensation Committee of the Board (the “Compensation Committee”) has
the discretionary authority to construe and interpret the Plan and this
Agreement. All decisions of the Compensation Committee upon any question arising
under the Plan or under this Agreement shall be final and binding on all
parties. The Award and the Units issued thereunder are subject to the following
terms and conditions:

 

1. VESTING AND SETTLEMENT OF UNITS

Units shall vest and be settled in accordance with the provisions of the Plan as
follows:

 

  (a) Vesting

Each vested Unit is equal in value to one share of Common Stock. Except as set
forth in Section 4, Units shall vest at the applicable percentage when the
Compensation Committee certifies that (1) the Company’s Total Shareholder Return
(TSR) is positive, and (2) its TSR performance relative to the TSR of other
companies in the Peer Group exceeds the following corresponding percentile
rankings. For purposes of determining the Company’s TSR relative to the TSR of
other companies in the Peer Group, the share price of Common Stock, and the
share prices of the companies in the Peer Group, are based on the thirty trading
day closing price average immediately prior to the start of the three
fiscal-year period, 1/29/2012 – 1/30/2015 (“the Performance Cycle”), and the
thirty trading day closing price average immediately prior to the end of the
Performance Cycle.

 

Percentile Rank
Among Peers

  

PSUs Earned as % of Grant

(assuming positive
Nordstrom TSR)

> 90%    175% > 80%    150% > 75%    125% > 65%    100% > 50%    75% < 50%    0%

While the relative percentile rankings may change during the Performance Cycle
based upon mergers, acquisitions, dissolutions and other industry consolidation
involving the companies in the Peer Group, the application of the percentile
earned above is applied consistently. Generally, Units will be earned if the
Nordstrom TSR for the Performance Cycle is positive and in the top half of
performers relative to the other companies in the Peer Group. Units vest
following Compensation Committee certification of the percentage earned.

  (b) Settlement

Earned units shall be settled upon vesting, unless the Unit holder has elected
to defer the Units into the Executive Deferred Compensation Plan (EDCP) in
accordance with its rules. Upon deferral, the vested Units (and their subsequent
settlement and payment) shall be governed by the terms and conditions of the
EDCP as that Plan may be amended from time to time by the Company.

Unless earlier deferred into the EDCP, the Unit holder shall elect (during a
period prior to settlement as prescribed by and in accordance with procedures
established by the Company) to settle the Units upon vesting in either one share
of Common Stock for each vested Unit or receive an equivalent amount of cash for
each vested Unit. The Unit holder may also elect to receive a combination of
cash and stock. In the event the Unit holder does not or is unable to make such
a settlement election, the Units shall be settled in stock. In the event the
Units are settled in cash, the amount of cash will be determined on the basis of
the closing price of Common Stock on the New York Stock Exchange on the last day
of the Performance Cycle.

 

  (c) Withholding Taxes

No stock certificates or cash will be distributed to the Unit holder, or amounts
deferred into the EDCP, unless the Unit holder has made acceptable arrangements
to pay any withholding taxes that may be due as a result of the settlement of
this Award. These arrangements may include withholding shares of Common Stock
that otherwise would be distributed when the Units are settled. The fair market
value of the shares required to cover withholding will be applied to the
withholding of taxes prior to the Unit holder receiving the remaining shares or
the cash value of those shares.

 

  (d) Restrictions on Resale

The Unit holder agrees not to sell any shares of Common Stock at a time when
applicable laws or Company policies prohibit a sale. This restriction will apply
as long as the Unit holder is an employee, consultant or director of the Company
or a subsidiary or affiliate of the Company.

 

2. ACCEPTANCE OF UNITS

Although the Company may or may not require the Unit holder’s

 

 

1  |  Performance Share Unit Award Agreement    LOGO [g257302g01y53.jpg]



--------------------------------------------------------------------------------

Exhibit 10.2

 

signature upon accepting the Award, the Unit holder remains subject to the terms
and conditions of this Agreement.

 

3. NONTRANSFERABILITY OF UNITS

The Units may not be sold, pledged, assigned or transferred in any manner except
in the event of the Unit holder’s death. In the event of the Unit holder’s
death, the Units may be transferred to the person indicated on a valid Nordstrom
Beneficiary Designation form, or if no Beneficiary Designation form is on file
with the Company, then to the person to whom the Unit holder’s rights have
passed by will or the laws of descent and distribution. Except as set forth in
Section 4 below, the Units may be settled during the lifetime of the Unit holder
only by the Unit holder or by the guardian or legal representative of the Unit
holder. The terms of the Award shall be binding upon the executors,
administrators, heirs and successors of the Unit holder.

 

4. SEPARATION OF EMPLOYMENT

Except as set forth below, Units vest and may only be settled while the Unit
holder is an employee of the Company. If the Unit holder’s employment is
terminated, the Units shall continue to vest pursuant to the schedule set forth
in subparagraph 1(a) above, and the Unit holder or his or her legal
representative shall have the right to settlement of the Units after such
termination only as follows:

 

  (a) If the Unit holder dies while employed by the Company, the person named on
the Unit holder’s Beneficiary Designation form shall be entitled to settlement
of the Units, to the same extent to which the Unit holder would have been
entitled prior to death. If the Units were granted at least six months prior to
the death of the Unit holder while employed by the Company, the Unit holder’s
beneficiary shall be entitled to a prorated payment with respect to vested Units
based on the period of service during the term of this Agreement. If no valid
Beneficiary Designation form is on file with the Company, then the person to
whom the Unit holder’s rights have passed by will or the laws of descent and
distribution shall be entitled to settlement of the Units. If the Units were
granted less than six months prior to death, the Units shall be forfeited as of
the date of death with no rights to a prorated payment at settlement.

 

  (b) If the Unit holder is separated due to his or her disability, as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Units were granted at least six months prior to such
separation, and the Unit holder provides Nordstrom Leadership Benefits with
reasonable documentation of the Unit holder’s disability, the Unit holder (or
his or her beneficiary) shall be entitled to a prorated payment with respect to
vested Units based on the period of service during the term of this Agreement.
If the Units were granted less than six months prior to separation due to the
Unit holder’s disability, the Units shall be forfeited as of the date of
separation with no rights to a prorated payment at settlement.

 

  (c) If the Unit holder is separated due to retirement between the ages of 53
and 57 with 10 years of continuous service to the Company from the most recent
hire date, or upon attaining

 

age 58, and the Units were granted at least six months prior to such separation,
the Unit holder (or his or her beneficiary) shall be entitled to a prorated
payment with respect to vested Units based on the period of service during the
term of this Agreement. If the Units were granted less than six months prior to
retirement, the Units shall be forfeited as of the date of retirement with no
rights to a prorated payment at settlement.

 

  (d) If the Unit holder’s employment is terminated due to his or her
embezzlement or theft of Company funds, defraudation of the Company, violation
of Company rules, regulations or policies, or any intentional act that harms the
Company, such Units, to the extent not vested and settled as of the date of
termination, shall be forfeited as of that date.

 

  (e) If the Unit holder is separated for any reason other than those set forth
in subparagraphs (a), (b), (c) and (d) above, Units, to the extent not vested
and settled as of the date of his or her separation, shall be forfeited as of
that date.

Notwithstanding anything above to the contrary, if at any time during the term
of this Award, the Unit holder directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, shareholder, corporate officer,
director or in any other capacity, engages or assists any third party in
engaging in any business competitive with the Company; divulges any confidential
or proprietary information of the Company to a third party who is not authorized
by the Company to receive the confidential or proprietary information; or
improperly uses any confidential or proprietary information of the Company, then
the post-separation proration of Units and settlement rights set forth above
shall cease immediately, and all outstanding vested but not settled and unvested
portions of the Award shall be forfeited.

 

5. TERM OF UNITS

Units not certified by the Compensation Committee as having vested as of the end
of the Performance Cycle for which the Units were awarded shall be forfeited.

 

6. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

The number and kind of shares of Common Stock subject to this Award shall be
appropriately adjusted pursuant to the Plan to reflect any stock dividend, stock
split, split-up, extraordinary dividend distribution, or any combination or
exchange of shares, however accomplished.

 

7. ADDITIONAL UNITS

The Compensation Committee may or may not grant the Unit holder additional Units
in the future. Nothing in this Award or any future Award should be construed as
suggesting that additional Unit awards to the Unit holder will be forthcoming.

 

8. LEAVES OF ABSENCE

For purposes of this Award, the Unit holder’s service does not terminate due to
a military leave, a medical leave or another bona fide leave of absence if the
leave was approved by the Company in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. But, service
terminates when the approved leave ends unless the Unit

 

 

2  |  Performance Share Unit Award Agreement    LOGO [g257302g01y53.jpg]



--------------------------------------------------------------------------------

Exhibit 10.2

 

holder immediately returns to active work.

 

9. TAX WITHHOLDING

In the event that the Company determines that it is required to withhold any tax
as a result of the settlement of Units, the Unit holder shall make arrangements
satisfactory to the Company to enable it to satisfy all withholding
requirements.

 

10. RIGHTS AS A SHAREHOLDER

Neither the Unit holder nor the Unit holder’s beneficiary or representative
shall have any rights as a shareholder with respect to any Common Stock subject
to these Units, unless and until the Units vest and are settled in shares of
Common Stock of the Company.

 

11. NO RETENTION RIGHTS

Nothing in this Agreement or in the Plan shall give the Unit holder the right to
be retained by the Company (or a subsidiary of the Company) as an employee or in
any capacity. The Company and its subsidiaries reserve the right to terminate
the Unit holder’s service at any time, with or without cause.

 

12. CLAWBACK POLICY

The Units, and any proceeds (Common Stock or cash) received in connection with
the settlement of the Units or subsequent sale of such issued Common Stock,
shall be subject to the Clawback Policy adopted by the Company’s Board, as
amended from time to time.

In the event the Clawback Policy is deemed unenforceable with respect to the
Units, or with respect to the proceeds received in connection with the
settlement of the Units or subsequent sale of such issued Common Stock, then the
award of Units subject to this Agreement shall be deemed unenforceable due to
lack of adequate consideration.

 

13. ENTIRE AGREEMENT

The Notice, this Agreement and the Plan constitute the entire contract between
the parties hereto with regard to the subject matter hereof.

They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) that relate to the subject
matter hereof.

This Agreement may not be modified or amended, except for a unilateral amendment
by the Company that does not materially adversely affect the rights of the Unit
holder under this Agreement. No party to this Agreement may unilaterally waive
any provision hereof, except in writing. Any such modification, amendment or
waiver signed by, or binding upon, the Unit holder, shall be valid and binding
upon any and all persons or entities who may, at any time, have or claim any
rights under or pursuant to this Agreement.

 

14. CHOICE OF LAW

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Washington, as such laws are applied to contracts entered into
and performed in such State.

 

15. SEVERABILITY

If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision were not contained herein.

 

16. CODE SECTION 409A

The Company reserves the right, to the extent the Company deems reasonable or
necessary in its sole discretion, to unilaterally amend or modify this Agreement
as may be necessary to ensure that all vesting or delivery of compensation
provided under this Agreement is made in a manner that complies with
Section 409A of the Code, together with regulatory guidance issued thereunder.

 

 

3  |  Performance Share Unit Award Agreement    LOGO [g257302g01y53.jpg]